Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-20 are pending. 

Allowable Subject Matter
Claims 6-8, 13-15 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
6. The method of claim 5, wherein the set of data segment pairs and relative distances between the segments of each pair represents a distance matrix for the plurality of data segments, and wherein grouping the plurality of data segments further comprises: pruning the distance matrix by removing relative distances from one or more of the first data segment and the second data segment to an additional data segment of the plurality of data segments.
7. The method of claim 6, further comprising: selecting a pair of segments associated with a non-pruned segment within the distance matrix; determining a number of previously formed groups; determining a group status of data segments included in the selected pair of segments; and based on the number of previously formed groups and the group status of the data segments, grouping at least one of the data segments of the selected pair of data segments.
8. The method of claim 3, wherein generating the access order further comprises: generating a set of permutations for concatenating the two or more groups; for each permutation, determining an access time for the plurality of data segments; and selecting a permutation of the two or more groups based on the access time for each permutation, the selected permutation representing the access order.
13. The system of claim 12, wherein the set of data segment pairs and relative distances between the segments of each pair represents a distance matrix for the plurality of data segments, and wherein grouping the plurality of data segments further comprises: pruning the distance matrix by removing relative distances from one or more of the first data segment and the second data segment to an additional data segment of the plurality of data segments.
14. The system of claim 13, wherein the operations further comprise: selecting a pair of segments associated with a non-pruned segment within the distance matrix; determining a number of previously formed groups; determining a group status of data segments included in the selected pair of segments; and based on the number of previously formed groups and the group status of the data segments, grouping at least one of the data segments of the selected pair of data segments.
15. The system of claim 10, wherein generating the access order further comprises: generating a set of permutations for concatenating the two or more groups; for each permutation, determining an access time for the plurality of data segments; and selecting a permutation of the two or more groups based on the access time for each permutation, the selected permutation representing the access order.
20. The computer program product of claim 19, wherein the set of data segment pairs and relative distances between the segments of each pair represents a distance matrix for the plurality of data segments, and wherein grouping the plurality of data segments further comprises: pruning the distance matrix by removing relative distances from one or more of the first data segment and the second data segment to an additional data segment of the plurality of data segments.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ozeki (US 2011/0149707) in view of Park (US 7,852,741) and further in view of Gray (US 5,758,335)  
Regarding claim 1, Ozeki discloses: 
receiving an order request for accessing a plurality of data segments stored on a data storage tape, each data segment defined by segment characteristics; 
	Ozeki [0128] The migration control unit 66 controls data migration on the basis of the access frequency calculated by the frequency calculating unit 65. That is, the migration control unit 66 directs the buffer managing unit 62 to read pieces of data and metadata from the source tape and to write the pieces of data and metadata to the destination tape in descending order of access frequency. Thus, the pieces of data and metadata are sequentially written to the destination tape in descending order of access frequency. In accordance with an exemplary embodiment, the migration control unit 66 is provided as a determining unit that determines recording positions of the pieces of data and metadata on the destination tape.	

identifying a number of data segments within the plurality of data segments in the order request; 
Ozeki discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, Park discloses:
	Park claim 1, A recording medium having an executable data structure for managing reproduction of the recording medium, comprising: a user data area including a plurality of segment regions for storing user data, the segment regions including a plurality of sectors; and a control data area storing one or more access control information controlling access to the segment regions and enlarging a reproduction compatibility of the recording medium, the access control information specifying a plurality of segment regions in the user data area to which the corresponding access control information is applied, the access control information including a segment number field for identifying a number of the segment regions specified by the corresponding access control information and a segment list for identifying the specified segment regions, wherein the number of the specified segment regions is less than or equal to a predetermined maximum value.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ozeki to obtain above limitation based on the teachings of Park for the purpose of identifying a number of the segment regions specified by the corresponding access control information.

determining an order model based on the number of data segments and the segment characteristics of the plurality of data segments;
Ozeki [0114] As described herein, the speed of access to segment #1 is faster than the speed of access to segment #2. When there are three or more segments, the access speed to a segment closer to the beginning of the tape 23 is generally faster than the access speed to a segment closer to the end of the tape 23. Therefore, when data is migrated to the tape 23 as described above, it is preferable that frequently accessed data and metadata be arranged in a segment closer to the beginning of the tape 23 and that less frequently accessed data and metadata be arranged in a segment closer to the end of the tape.  Here, a segment closer to the beginning of the tape 23 is an example of the first end, while a segment closer to the end of the tape 23 is an example of the second end.

generating an access order for grouped data segments of the plurality of data segments based on the order model, the access order generated from permutations of access orders for the grouped data segments; 
Ozeki discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, Gray discloses:
	Gray, col 3, lines 30-40, Given n tables in the FROM clause, there are n! permutations of the possible access orders of the tables. For example, there are six permutations of three tables A, B, and C namely: A-B-C, A-C-B, B-A-C, B-C-A, C-A-B, C-B-A. Some tables may accessed more easily than others due to several factors such as whether there is an index present, the size of the table, the relative order of the rows, etc. The consequence of these variable factors is that the tables, as listed in the FROM clause, may not be in the most efficient order for searching to retrieve data. An optimal order is desired.
	Gray, col 3 lines 50-65, The present invention is a method for ordering the tables before optimization such that the optimal access plan to these tables may be found quickly. The access plan may require certain actions to be performed on the tables, such as sorting, performing join operations, accessing a table by its index, sequentially scanning a table, performing projection of needed tables, eliminating certain rows by restrictions, accessing tables in a given order, etc. Each action has a specific time overhead to access data from storage.  Accessing data in a storage location, such as a tape or disk drive, takes I/O operations. The method of the present invention improves the cost of optimizing the query by finding the best access plan more quickly. The best access plan is the plan with the least number of I/O operations. The fewer I/O operations, the lower the cost. An estimated cost of accessing a given table ordering is known as the permutation cost.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ozeki to obtain above limitation based on the teachings of Gray for the purpose of accessing n! permutations of the possible access orders of the tables. 

retrieving a subset of data segments from the data storage tape based on the access order. 
	See Gray above 

 	Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Ozeki, Park and Gray and further in view of Janardhana (US 2019/0312783) and further in view of Whitney (US 2017/0046077).  
Regarding claim 2, the combination of Ozeki, Park and Gray discloses the elements of the claimed invention as noted but does not disclose wherein the segment characteristics comprise a data segment size and a data storage tape location for each data segment of the plurality of data segments included in the order request.  However, Janardhana discloses:
Janardhana [0038] The term "target" refers to a node having one or more data storage devices 130, such as disks, tapes, and perhaps other types, possibly (but not necessarily) implementing block storage of data, i.e. with data being stored and accessed in fixed size blocks.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Ozeki, Park and Gray to obtain above limitation based on the teachings of Janardhana for the purpose of storing data in fixed size blocks.  
Furthermore, the combination of Ozeki, Park and Gray discloses the elements of the claimed invention as noted but does not disclose data storage tape location for each data segment of the plurality of data segments included in the order request.  However, Whitney discloses:
	Whitney abstract The order request, from a host or user, includes a list of the files on the tape from which to generate, based on the location information in the file location table, a reordered list defining an order for accessing the files on the tape. The reordered list or best access order has (or produces via tape drive access) an access time for the files that is minimal or reduced.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Ozeki, Park and Gray to obtain above limitation based on the teachings of Whitney for the purpose of including a list of the files on the tape from which to generate, based on the location information in the file location table a reordered list defining an order for accessing the files on the tape. 

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Ozeki, Park and Gray and further in view of Iwasaki (US 2017/0147451). 
Regarding claim 3, the combination of Ozeki, Park and Gray discloses the elements of the claimed invention as noted but does not disclose further comprising: grouping the plurality of data segments into two or more groups based on at least one segment characteristic and the number of data segments.  However, Iwasaki discloses: 
	Iwasaki [0071] At step 1015, the files in the preferred recall list are sorted by the tape IDs of the tape media 32 in which the files are stored. That is, the files are grouped by tape IDs. Furthermore, the files are sorted also by block numbers indicating the positions of the files in each of the tape media 32. That is, the files are sorted by block numbers. Thus, grouping the files by tape IDs and sorting the files by block numbers can increase the file reading speed and enhance the performance.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Ozeki, Park and Gray to obtain above limitation based on the teachings of Iwasaki for the purpose of increasing the file reading speed such that performance is enhanced.  
  
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Ozeki, Park, Gray and Iwasaki and further in view of Whitney and further in view of Trevithick (US 4,237,497)
Regarding claim 4, the combination of Ozeki, Park, Gray and Iwasaki discloses the elements of the claimed invention as noted but does not disclose wherein grouping the plurality of data segments further comprises: identifying a set of data segment pairs from the plurality of data segments; determining a relative distance between data segments of each pair to generate a set of relative distances.  However, Whitney discloses:
	Whitney claim 3, wherein the time determination routine determines the access times based on a distance between start of file locations for pairs of adjacent ones of the files in each of the possible orders and by adding time penalties when a next one of the files in one of the possible orders is in a different wrap or in a different servo band on the tape.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Ozeki, Park, Gray and Iwawsaki to obtain above limitation based on the teachings of Whitney for the purpose of determining the access times based on a distance between start of file locations for pairs of adjacent ones of the files.

Further, the combination of Ozeki, Park, Gray and Iwasaki does not disclose generating the two or more groups of data segments based on the set of relative distances and the number of data segments, the set of relative distances representing the at least one segment characteristic.  However, Trevithick discloses:
	Trevithick claim 5 wherein the information segments of said first group begin a predetermined distance from said one end of the tape wherein the information segments of said second group begin a certain distance from said other end of the tape and terminate at distances greater than said predetermined distance from said one end, and wherein the information segments of said first group terminate at distances greater than said certain distance from said other end.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Ozeki, Park, Gray and Iwasaki to obtain above limitation based on the teachings of Trevithick for the purpose of determining the relative size of the segment for the first end and the relative size of the segment for the second end. 

	Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Ozeki, Park, Gray, Iwasaki, Whitney and Trevithick and further in view of Resch (US 2014/0380064) and further in view of Mills (US 2017/0242627)
Regarding claim 5, the combination of Ozeki, Park, Gray, Iwasaki, Whitney and Trevithick discloses the elements of the claimed invention as noted but does not disclose wherein identifying the set of data segment pairs further comprises: identifying a first data segment and a second data segment of the plurality of data segments, the first data segment and the second data segment being consecutive data segments on the data storage tape.  However, Resch discloses:
Resch [0178] [0180] The method continues at step 298 where the processing module generates a segment allocation table for the new file based on the addressing information of the identified sets of encoded data slices such that the new file is created without duplication of the portions of the existing files. The generating the segment allocation table for the new file includes a series of steps. A first step includes identifying consecutive data segments of the identified data segments. A second step includes grouping the consecutive data segments into a region. A third step includes generating addressing information for the region, which is stored as an entry in the segment allocation table, wherein individual addressing information of the identified sets of encoded data slices is determinable from the addressing information of the region.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Ozeki, Park, Gray, Iwasaki, Whitney and Trevithick to obtain above limitation based on the teachings of Resch for the purpose of generating a segment allocation table. 

Furthermore, the combination of Ozeki, Park, Gray, Iwasaki, Whitney and Trevithick does not disclose generating a logical segment from the first data segment and the second data segment, the logical segment representing a data segment of the plurality of data segments.  However, Mills discloses:
	Mills [0027] Thus, after file system 106 generating allocated logical block information 202 based on the allocation status of the allocated logical block and/or content location information 204 based on the priorities assigned to the allocated logical blocks, file system 106 may transmit block priority information 116 to controller 102 via communication agent 108.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Whitney, Iwasaki and Trevithick to obtain above limitation based on the teachings of Mills for the purpose of generating logical block information.  

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ozeki, in view of Park and further in view of Gray.  
Regarding claim 9, Ozeki discloses:
one or more processors; and a computer-readable storage medium, coupled to the one or more processors, storing program instructions that, when executed by the one or more processors, cause the one or more processors to perform operations comprising: 
	Ozeki claim 19  

receiving an order request for accessing a plurality of data segments stored on a data storage tape, each data segment defined by segment characteristics; 
Ozeki [0128] The migration control unit 66 controls data migration on the basis of the access frequency calculated by the frequency calculating unit 65. That is, the migration control unit 66 directs the buffer managing unit 62 to read pieces of data and metadata from the source tape and to write the pieces of data and metadata to the destination tape in descending order of access frequency. Thus, the pieces of data and metadata are sequentially written to the destination tape in descending order of access frequency. In accordance with an exemplary embodiment, the migration control unit 66 is provided as a determining unit that determines recording positions of the pieces of data and metadata on the destination tape.	

identifying a number of data segments within the plurality of data segments in the order request; 
Ozeki discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, Park discloses:
	Park claim 1, A recording medium having an executable data structure for managing reproduction of the recording medium, comprising: a user data area including a plurality of segment regions for storing user data, the segment regions including a plurality of sectors; and a control data area storing one or more access control information controlling access to the segment regions and enlarging a reproduction compatibility of the recording medium, the access control information specifying a plurality of segment regions in the user data area to which the corresponding access control information is applied, the access control information including a segment number field for identifying a number of the segment regions specified by the corresponding access control information and a segment list for identifying the specified segment regions, wherein the number of the specified segment regions is less than or equal to a predetermined maximum value.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ozeki to obtain above limitation based on the teachings of Park for the purpose of identifying a number of the segment regions specified by the corresponding access control information.

determining an order model based on the number of data segments and the segment characteristics of the plurality of data segments;
Ozeki [0114] As described herein, the speed of access to segment #1 is faster than the speed of access to segment #2. When there are three or more segments, the access speed to a segment closer to the beginning of the tape 23 is generally faster than the access speed to a segment closer to the end of the tape 23. Therefore, when data is migrated to the tape 23 as described above, it is preferable that frequently accessed data and metadata be arranged in a segment closer to the beginning of the tape 23 and that less frequently accessed data and metadata be arranged in a segment closer to the end of the tape 23. Here, a segment closer to the beginning of the tape 23 is an example of the first end, while a segment closer to the end of the tape 23 is an example of the second end.

generating an access order for grouped data segments of the plurality of data segments based on the order model, the access order generated from permutations of access orders for the grouped data segments; and 
Ozeki discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, Gray discloses:
	Gray, col 3, lines 30-40, Given n tables in the FROM clause, there are n! permutations of the possible access orders of the tables. For example, there are six permutations of three tables A, B, and C namely: A-B-C, A-C-B, B-A-C, B-C-A, C-A-B, C-B-A. Some tables may accessed more easily than others due to several factors such as whether there is an index present, the size of the table, the relative order of the rows, etc. The consequence of these variable factors is that the tables, as listed in the FROM clause, may not be in the most efficient order for searching to retrieve data. An optimal order is desired.
	Gray, col 3 lines 50-65, The present invention is a method for ordering the tables before optimization such that the optimal access plan to these tables may be found quickly. The access plan may require certain actions to be performed on the tables, such as sorting, performing join operations, accessing a table by its index, sequentially scanning a table, performing projection of needed tables, eliminating certain rows by restrictions, accessing tables in a given order, etc. Each action has a specific time overhead to access data from storage.  Accessing data in a storage location, such as a tape or disk drive, takes I/O operations. The method of the present invention improves the cost of optimizing the query by finding the best access plan more quickly. The best access plan is the plan with the least number of I/O operations. The fewer I/O operations, the lower the cost. An estimated cost of accessing a given table ordering is known as the permutation cost.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ozeki to obtain above limitation based on the teachings of Gray for the purpose of accessing n! permutations of the possible access orders of the tables. 

retrieving a subset of data segments from the data storage tape based on the access order.
Gray, col 3, lines 30-40, Given n tables in the FROM clause, there are n! permutations of the possible access orders of the tables. For example, there are six permutations of three tables A, B, and C namely: A-B-C, A-C-B, B-A-C, B-C-A, C-A-B, C-B-A. Some tables may accessed more easily than others due to several factors such as whether there is an index present, the size of the table, the relative order of the rows, etc. The consequence of these variable factors is that the tables, as listed in the FROM clause, may not be in the most efficient order for searching to retrieve data. An optimal order is desired.
	Gray, col 3 lines 50-65, The present invention is a method for ordering the tables before optimization such that the optimal access plan to these tables may be found quickly. The access plan may require certain actions to be performed on the tables, such as sorting, performing join operations, accessing a table by its index, sequentially scanning a table, performing projection of needed tables, eliminating certain rows by restrictions, accessing tables in a given order, etc. Each action has a specific time overhead to access data from storage.  Accessing data in a storage location, such as a tape or disk drive, takes I/O operations. The method of the present invention improves the cost of optimizing the query by finding the best access plan more quickly. The best access plan is the plan with the least number of I/O operations. The fewer I/O operations, the lower the cost. An estimated cost of accessing a given table ordering is known as the permutation cost.
	
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Ozeki, Park and Gray and further in view of Iwasaki. 
Regarding claim 10, the combination of Ozeki, Park and Gray discloses the elements of the claimed invention as noted but does not disclose further comprising: grouping the plurality of data segments into two or more groups based on at least one segment characteristic and the number of data segments.  However, Iwasaki discloses: 
	Iwasaki [0071] At step 1015, the files in the preferred recall list are sorted by the tape IDs of the tape media 32 in which the files are stored. That is, the files are grouped by tape IDs. Furthermore, the files are sorted also by block numbers indicating the positions of the files in each of the tape media 32. That is, the files are sorted by block numbers. Thus, grouping the files by tape IDs and sorting the files by block numbers can increase the file reading speed and enhance the performance.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Ozeki, Park and Gray to obtain above limitation based on the teachings of Iwasaki for the purpose of increasing the file reading speed such that performance is enhanced.  

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Ozeki, Park, Gray and Iwasaki and further in view of Trevithick.
Regarding claim 11, the combination of Ozeki, Park, Gray and Iwasaki discloses the elements of the claimed invention as noted but does not disclose wherein grouping the plurality of data segments further comprises: identifying a set of data segment pairs from the plurality of data segments; determining a relative distance between data segments of each pair to generate a set of relative distances.  However, Whitney discloses:
	Whitney claim 3, wherein the time determination routine determines the access times based on a distance between start of file locations for pairs of adjacent ones of the files in each of the possible orders and by adding time penalties when a next one of the files in one of the possible orders is in a different wrap or in a different servo band on the tape. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Ozeki, Park, Gray and Iwasaki to obtain above limitation for the purpose of Trevithick for the purpose of determining the relative size of the segment for the first end and the relative size of the segment for the second end. 

Further, the combination of Ozeki, Park, Gray and Iwasaki does not disclose generating the two or more groups of data segments based on the set of relative distances and the number of data segments, the set of relative distances representing the at least one segment characteristic.  However, Trevithick discloses:
	Trevithick claim 5 wherein the information segments of said first group begin a predetermined distance from said one end of the tape wherein the information segments of said second group begin a certain distance from said other end of the tape and terminate at distances greater than said predetermined distance from said one end, and wherein the information segments of said first group terminate at distances greater than said certain distance from said other end.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Whitney, Janardhana and Iwasaki to obtain above limitation based on the teachings of Trevithick for the purpose of determining the relative size of the segment for the first end and the relative size of the segment for the second end. 

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Ozeki, Park, Gray, Iwasaki, Whitney and Trevithick and further in view of Resch and further in view of Mills.  
Regarding claim 12, the combination of Ozeki, Park, Gray, Iwasaki, Whitney and Trevithick               discloses the elements of the claimed invention as noted but does not disclose wherein identifying the set of data segment pairs further comprises: identifying a first data segment and a second data segment of the plurality of data segments, the first data segment and the second data segment being consecutive data segments on the data storage tape.  However, Resch discloses:
Resch [0178] [0180] The method continues at step 298 where the processing module generates a segment allocation table for the new file based on the addressing information of the identified sets of encoded data slices such that the new file is created without duplication of the portions of the existing files. The generating the segment allocation table for the new file includes a series of steps. A first step includes identifying consecutive data segments of the identified data segments. A second step includes grouping the consecutive data segments into a region. A third step includes generating addressing information for the region, which is stored as an entry in the segment allocation table, wherein individual addressing information of the identified sets of encoded data slices is determinable from the addressing information of the region.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Ozeki, Park, Gray, Iwasaki, Whitney and Trevithick to obtain above limitation based on the teachings of Resch for the purpose of generating a segment allocation table. 

Furthermore, the combination of Ozeki, Park, Gray, Iwasaki, Whitney and Trevithick does not disclose generating a logical segment from the first data segment and the second data segment, the logical segment representing a data segment of the plurality of data segments.  However, Mills discloses:
	Mills [0027] Thus, after file system 106 generating allocated logical block information 202 based on the allocation status of the allocated logical block and/or content location information 204 based on the priorities assigned to the allocated logical blocks, file system 106 may transmit block priority information 116 to controller 102 via communication agent 108.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Ozeki, Park, Gray, Iwasaki, Whitney and Trevithick to obtain above limitation based on the teachings of Mills for the purpose of generating logical block information.  

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ozeki, in view of Park and further in view of Gray.  
Regarding claim 16, Ozeki discloses: 
receiving an order request for accessing a plurality of data segments stored on a data storage tape, each data segment defined by segment characteristics; 
Ozeki [0128] The migration control unit 66 controls data migration on the basis of the access frequency calculated by the frequency calculating unit 65. That is, the migration control unit 66 directs the buffer managing unit 62 to read pieces of data and metadata from the source tape and to write the pieces of data and metadata to the destination tape in descending order of access frequency. Thus, the pieces of data and metadata are sequentially written to the destination tape in descending order of access frequency. In accordance with an exemplary embodiment, the migration control unit 66 is provided as a determining unit that determines recording positions of the pieces of data and metadata on the destination tape.	

identifying a number of data segments within the plurality of data segments in the order request; 
Ozeki discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, Park discloses:
	Park claim 1, A recording medium having an executable data structure for managing reproduction of the recording medium, comprising: a user data area including a plurality of segment regions for storing user data, the segment regions including a plurality of sectors; and a control data area storing one or more access control information controlling access to the segment regions and enlarging a reproduction compatibility of the recording medium, the access control information specifying a plurality of segment regions in the user data area to which the corresponding access control information is applied, the access control information including a segment number field for identifying a number of the segment regions specified by the corresponding access control information and a segment list for identifying the specified segment regions, wherein the number of the specified segment regions is less than or equal to a predetermined maximum value.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ozeki to obtain above limitation based on the teachings of Park for the purpose of identifying a number of the segment regions specified by the corresponding access control information.

determining an order model based on the number of data segments and the segment characteristics of the plurality of data segments;
Ozeki [0114] As described herein, the speed of access to segment #1 is faster than the speed of access to segment #2. When there are three or more segments, the access speed to a segment closer to the beginning of the tape 23 is generally faster than the access speed to a segment closer to the end of the tape 23. Therefore, when data is migrated to the tape 23 as described above, it is preferable that frequently accessed data and metadata be arranged in a segment closer to the beginning of the tape and that less frequently accessed data and metadata be arranged in a segment closer to the end of the tape 23. Here, a segment closer to the beginning of the tape 23 is an example of the first end, while a segment closer to the end of the tape 23 is an example of the second end.


generating an access order for grouped data segments of the plurality of data segments based on the order model, the access order generated from permutations of access orders for the grouped data segments;  
Ozeki discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, Gray discloses:
	Gray, col 3, lines 30-40, Given n tables in the FROM clause, there are n! permutations of the possible access orders of the tables. For example, there are six permutations of three tables A, B, and C namely: A-B-C, A-C-B, B-A-C, B-C-A, C-A-B, C-B-A. Some tables may accessed more easily than others due to several factors such as whether there is an index present, the size of the table, the relative order of the rows, etc. The consequence of these variable factors is that the tables, as listed in the FROM clause, may not be in the most efficient order for searching to retrieve data. An optimal order is desired.
	Gray, col 3 lines 50-65, The present invention is a method for ordering the tables before optimization such that the optimal access plan to these tables may be found quickly. The access plan may require certain actions to be performed on the tables, such as sorting, performing join operations, accessing a table by its index, sequentially scanning a table, performing projection of needed tables, eliminating certain rows by restrictions, accessing tables in a given order, etc. Each action has a specific time overhead to access data from storage.  Accessing data in a storage location, such as a tape disk drive, takes I/O operations. The method of the present invention improves the cost of optimizing the query by finding the best access plan more quickly. The best access plan is the plan with the least number of I/O operations. The fewer I/O operations, the lower the cost. An estimated cost of accessing a given table ordering is known as the permutation cost.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ozeki to obtain above limitation based on the teachings of Gray for the purpose of accessing n! permutations of the possible access orders of the tables. 

retrieving a subset of data segments from the data storage tape based on the access order.
	See Gray above 

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Ozeki, Park and Gray and further in view of Iwasaki. 
Regarding claim 17, the combination of Ozeki, Park and Gray discloses the elements of the claimed invention as noted but does not disclose further comprising: grouping the plurality of data segments into two or more groups based on at least one segment characteristic and the number of data segments.  However, Iwasaki discloses: 
	Iwasaki [0071] At step 1015, the files in the preferred recall list are sorted by the tape IDs of the tape media 32 in which the files are stored. That is, the files are grouped by tape IDs. Furthermore, the files are sorted also by block numbers indicating the positions of the files in each of the tape media 32. That is, the files are sorted by block numbers. Thus, grouping the files by tape IDs and sorting the files by block numbers can increase the file reading speed and enhance the performance.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Ozeki, Park and Gray to obtain above limitation based on the teachings of Iwasaki for the purpose of increasing the file reading speed such that performance is enhanced.  

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Ozeki, Park, Gray and Iwasaki and further in view of Whitney and further in view of Trevithick
Regarding claim 18, the combination of Ozeki, Park, Gray and Iwasaki discloses the elements of the claimed invention as noted but does not disclose wherein grouping the plurality of data segments further comprises: identifying a set of data segment pairs from the plurality of data segments; determining a relative distance between data segments of each pair to generate a set of relative distances.  However, Whitney discloses:
	Whitney claim 3, wherein the time determination routine determines the access times based on a distance between start of file locations for pairs of adjacent ones of the files in each of the possible orders and by adding time penalties when a next one of the files in one of the possible orders is in a different wrap or in a different servo band on the tape.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Ozeki, Park, Gray and Iwawsaki to obtain above limitation based on the teachings of Whitney for the purpose of determining the access times based on a distance between start of file locations for pairs of adjacent ones of the files.

Further, the combination of Ozeki, Park, Gray and Iwasaki does not disclose generating the two or more groups of data segments based on the set of relative distances and the number of data segments, the set of relative distances representing the at least one segment characteristic.  However, Trevithick discloses:
	Trevithick claim 5 wherein the information segments of said first group begin a predetermined distance from said one end of the tape wherein the information segments of said second group begin a certain distance from said other end of the tape and terminate at distances greater than said predetermined distance from said one end, and wherein the information segments of said first group terminate at distances greater than said certain distance from said other end.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Ozeki, Park, Gray and Iwasaki to obtain above limitation based on the teachings of Trevithick for the purpose of determining the relative size of the segment for the first end and the relative size of the segment for the second end. 

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Ozeki, Park, Gray, Iwasaki, Whitney and Trevithick and further in view of Resch and further in view of Mills
Regarding claim 19, the combination of Ozeki, Park, Gray, Iwasaki, Whitney and Trevithick discloses the elements of the claimed invention as noted but does not disclose wherein identifying the set of data segment pairs further comprises: identifying a first data segment and a second data segment of the plurality of data segments, the first data segment and the second data segment being consecutive data segments on the data storage tape.  However, Resch discloses:
Resch [0178] [0180] The method continues at step 298 where the processing module generates a segment allocation table for the new file based on the addressing information of the identified sets of encoded data slices such that the new file is created without duplication of the portions of the existing files. The generating the segment allocation table for the new file includes a series of steps. A first step includes identifying consecutive data segments of the identified data segments. A second step includes grouping the consecutive data segments into a region. A third step includes generating addressing information for the region, which is stored as an entry in the segment allocation table, wherein individual addressing information of the identified sets of encoded data slices is determinable from the addressing information of the region.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Ozeki, Park, Gray, Iwasaki, Whitney and Trevithick to obtain above limitation based on the teachings of Resch for the purpose of generating a segment allocation table. 

Furthermore, the combination of Ozeki, Park, Gray, Iwasaki, Whitney and Trevithick does not disclose generating a logical segment from the first data segment and the second data segment, the logical segment representing a data segment of the plurality of data segments.  However, Mills discloses:
	Mills [0027] Thus, after file system 106 generating allocated logical block information 202 based on the allocation status of the allocated logical block and/or content location information 204 based on the priorities assigned to the allocated logical blocks, file system 106 may transmit block priority information 116 to controller 102 via communication agent 108.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Whitney, Iwasaki and Trevithick to obtain above limitation based on the teachings of Mills for the purpose of generating logical block information.  

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 submitted 5/6/2022, have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETIENNE PIERRE LEROUX whose telephone number is (571)272-4022. The examiner can normally be reached Monday through Friday, 8:00 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on 571 272 4080. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ETIENNE P LEROUX/Primary Examiner of Art Unit 2161